Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
		Response to Applicant’s Arguments
Applicant’s arguments filed February 28, 2022 have been fully considered, but they are deemed to moot due the a new reference of Horry.  Specifically, Horry teaches the claimed “modifying the modifying image based on interpolating the modifying image according to approximated vantage position data generated based on the difference between the vantage position of the viewer and the reference vantage position” (Horry, figure 1 – from an input image (a), Horry generates a rendered image (h) by modifying the input image by interpolating the modifying image based on the new vantage position of the viewer (e.g., 3 ANIMATING AND RENDERING THE 3D SCENE – the interpolation is performed based on the input image);  see figures 9 and 10).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-40 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over AZUMA et al (Recent Advances in Augmented Reality) in view of SCHWARD et al (An Augmented Reality System for Training and Assistance to Maintenance in the Industrial Context) and Hollerer et al (Exploring MARS: developing indoor and outdoor user interfaces to a mobile augmented reality system); and further in view of HORRY et al (Tour Into the Picture: Using a Spidery Mesh Interface to Make Animation from a Single Image).

As per claim 21, Azuma teaches the claimed “method,” comprising: “retrieving, at a portable viewing device of a viewer, a modifying image depicting a scene as viewed from a reference vantage position indicated in the modifying image; determining a difference between a vantage position of the viewer and the reference vantage position, wherein the vantage position of the viewer is unreferenced in the modifying image; modifying the modifying image based on interpolating the modifying image according to the difference between the vantage position of the viewer and the reference vantage position” (Azuma, figures 15,16 and 19 - figure 16 modifies the scene viewed from a reference vantage point by inserting a demolished building; figure 15 modifies the shop floor plan from a reference vantage point by superimposed a 3D pipe model; figure 19 modifies a football game scene from a reference vantage point by inserting a yellow first down line). It is noted that Azuma teaches “a modifying image depicting a scene as viewed from a reference vantage position” in figures 15, 16, and 19. It is obvious that any image of a scene would “indicate” a viewing frustum from a viewing point (i.e., the claimed “a reference vantage position’); in other words, Azuma’s displayed image of a scene (i.e., the claimed “modifying image”) indicates, for the users, a viewing point position and/or direction corresponding to the displayed scene. Furthermore, Azuma’s displayed image (e.g., figures 15, 16, 19) is obviously can be captured, developed, and/or stored in a memory to be used later; the viewpoint of Azuma’s displayed image can be arbitrary positioned in the space. Therefore, in view of Azuma’s teaching, either captured and stored (i.e., reference) or newly generated, the displayed image can be referenced or unreferenced as claimed. It is noted that Azuma’s displayed images are based on the viewing points which can be closed together; in case of the new image and the previous viewed (and stored) images contain a large number of similar information, it is well-known that the interpolation technique can be used to utilize the known information of the previously viewed images to provide the data for the new image; the interpolation technique is most effective when the difference of the previously viewed images and the new image is not significant. Therefore, the claimed “modifying the modifying image (e.g., the previously viewed images) based on interpolating the modifying image according to the difference between the vantage position (e.g., the new view point) of the viewer and the reference vantage position (e.g., the previous viewpoints).”
Furthermore, Azuma teaches “displaying, at the portable viewing device ata first viewing time, a first composite image comprising a foundation image and the modifying image” (Azuma, figures 15, 16, 19 - Azuma teaches the claimed user’s vantage position in his “optical see-through and video see-through’ in which the “vantage position,” such as user's position and viewing orientation, is defined by tracking sensors); “tracking a change in the vantage position of the viewer’ (Azuma, New Tracking Sensors and Approaches - tracking systems - “Accurately tracking the user’s viewing orientation and location is crucial for AR registration” and “A system combining accelerometers and video tracking demonstrated accurate registration even during rapid head motion’).
It is noted that Azuma does not teach “displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.” However, AZuma’s system that blends users in the real world with those in a purely virtual environment (figure 6 - Phillips Tower as seen from two different vantage points) suggests that when the user changes his vantage position, the augmented or mixed reality on the display also changes accordingly (see also Schwald, figure 3 and 5. TRACKING AND CALIBRATION - Schwald’s optical and video see-through in combine with 3D position tracking provide the user different foundation and modifying images corresponding to the change in the vantage position of the viewer and changed viewing time; Hollerer, figure 8 b) and 8c), the path is seen from different vantage positions from the ground level and from above).

It is noted that Azuma does not teach “retrieving, at a portable viewing device of a viewer, a modifying image for a scene as viewed from a reference vantage position” and “wherein the modifying image is further modified based on a vantage position of the viewer relative to the reference vantage position.” However, Azuma’s Touring Machine (page 41, column 1), which renders models of buildings ... and play documentaries of historical events that occurred at the observed locations, suggests the retrieved image as viewed from a reference vantage position; and the modification of image “based on a vantage position of the viewer relative to the reference vantage position” as claimed. Furthermore, Hollerer teaches a mobile augmented reality system (MARS) which displays the image at user’s position and modifies the displayed image “based on a vantage position of the viewer relative to the reference vantage position” as claimed (see Hollerer, figure 8 b) and 8c), the path is seen from different vantage positions from the ground level and from above). 
Furthermore, Horry teaches that the claimed “modifying the modifying image based on interpolating the modifying image according to approximated vantage position data generated based on the difference between the vantage position of the viewer and the reference vantage position” is well known in the art (Horry, figure 1 – from an input image (a), Horry generates a rendered image (h) by modifying the input image by interpolating the modifying image based on the new vantage position of the viewer (e.g., 3 ANIMATING AND RENDERING THE 3D SCENE – the interpolation is performed based on the input image);  see figures 9 and 10).  
Thus, it would have been obvious, in view of Schwald, Hollerer and Horry, to configure Azuma’s method as claimed by changing the augmented reality view of the viewer depending on his vantage position. The motivation is to provide the viewer an environmental sensing of the interested objects (Azuma, 2.3. New Tracking Sensors and Approaches).

Claim 22 adds into claim 21 “receiving, at the first viewing time, the foundation image from a camera device; receiving, at the first viewing time, the modifying image from a data store; and generating the composite image based at least in part on combining the foundation image and the modifying image” (Azuma, 3. New Tracking Sensors and Approaches, figures 6, 12 and 15; Schwald, 4. AUGMENTATIONS AND SCENARIOS; Hollerer, figures 1 and 8).

Claim 23 adds into claim 21 “wherein tracking the change in the vantage position of the viewer comprises: monitoring to at least one of position, viewing direction, head tilt and depth of focus of the viewer; and detecting one or more changes to the at least one of the position, the viewing direction, the head tilt and the depth of focus of the viewer (Azuma, figure 6 and 4.1. Outdoor and Mobile - e.g., computer game Quake, ArcheoGuide project, Schwald, figure 3; Hollerer, figures 1,2 and 8).

Claim 24 adds into claim 21 “receiving, at the second viewing time, the second foundation image from the camera device; receiving, at the second viewing time, the second modifying image from the data store; and generating the second composite image based at least in part on combining the second foundation image and the second modifying image” (Azuma, 3. New Tracking Sensors and Approaches, figures 12 and 15; Schwald, 4. AUGMENTATIONS AND SCENARIOS; Hollerer, figures 1,2 and 8).

Claim 25 adds into claim 21 “receiving, at the first viewing time, a first audio recording corresponding to the vantage position of the viewer; and playing, at the first viewing time, the first audio recording via an audio player of the viewing device” (Azuma, 3. Interfaces and Visualization; Schwald, User Equipment; Hollerer, figure 2).

Claim 26 adds into claim 25 “receiving, at the second viewing time, a second audio recording corresponding to the changed vantage position of the viewer; and playing, at the second viewing time, the second audio recording via the audio player’ (Azuma, 4.1. Outdoor and Mobile, figure 17; Schwald, Augmentation Types - vocal analysis/synthesis; Hollerer, figure 2).

Claim 27 adds into claim 26 “ generating the first audio recording from a plurality of sound tracks based at least in part on adjusting respective volumes of the sound tracks according to the vantage position; and generating the second audio recording from the plurality of sound tracks based at least in part on adjusting the respective volumes of the sound tracks according to the changed vantage position’ (Azuma, 3. Interfaces and Visualization 4.1. Outdoor and Mobile; Schwald, User Equipment and Augmentation Types - vocal analysis/synthesis; Hollerer, figure 2).

Claims 28-34 and 35-40 claim a system and one or more computer-readable storage media based on the method of claims 21 -27; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,817,092. 
Claim 21 of the pending application
Claim 1 of the US patent 8,817,092
A method, comprising:
A method of
retrieving, at a portable viewing device of a viewer, a modifying image depicting a scene as viewed from a reference vantage position as recorded in the modifying image;
providing a composite video image to a human viewer having a vantage position comprising, at a viewing time, delivering to a portable viewing device at the viewer a first image corresponding to a foundation scene at a setting, the foundation scene viewed at said viewing time from the vantage position,
determining a difference between a vantage position of the viewer and the reference vantage position, wherein the vantage position of the viewer is unreferenced in the modifying image, and wherein the vantage position of the viewer is different from the reference vantage position;
delivering to the portable viewing device at said viewing time a second video image corresponding to a modifying scene at the setting, the modifying scene viewed from the vantage position and recorded at a recording time prior to said viewing time, combining the first image and the second video image to create the composite image,
modifying the modifying image based on interpolating the modifying image according to approximated vantage position data generated based on the difference between the vantage position of the viewer and the reference vantage position; displaying, at the portable viewing device at a first viewing time, a first composite image comprising a foundation image and the modifying image; tracking a change in the vantage position of the viewer; and
changing the vantage position, tracking the change in the vantage position, accessing another first image and another second video image corresponding to the tracked changed vantage position, combining the ether another first image and the another second video image images corresponding to the tracked changed vantage position to create another composite image corresponding to the changed vantage position, and
displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.
displaying the ether another composite image at the viewing device, the method further comprising generating vantage position data corresponding to the changed vantage position, the vantage position data related to at least one of position, viewing direction, head tilt and depth of focus of the viewer.


Although the claims at issue are not identical, they are not patentably distinct from each other because the generation of a new image viewed from a new viewpoint based on the reference image viewed from a reference viewpoint is well known in the art (Horry, figure 1 – from an input image (a), Horry generates a rendered image (h) by modifying the input image by interpolating the modifying image based on the new vantage position of the viewer (e.g., 3 ANIMATING AND RENDERING THE 3D SCENE – the interpolation is performed based on the input image);  see figures 9 and 10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616